DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 12/9/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 12/9/2021. In particular, original Claim 1 has been amended to recite a combination of limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzaki (US 2016/0079545) in view of Hatakeyama et al (US 2018/0040821).



    PNG
    media_image1.png
    312
    654
    media_image1.png
    Greyscale
,
corresponding to the recited formula:

    PNG
    media_image2.png
    455
    277
    media_image2.png
    Greyscale
,
where L1 is a C6 aromatic group; Ar2, Ar3, and Ar4 are C6 aromatic group; X1 and X3 are single bonds; X2 is -N(R), where R is a C6 aromatic group, n is two (2); and R1 and R2 are H.
The reference teaches all the claims limitations as set forth above. However, the reference does not disclose that the light emitting layer composition comprising a first organic compound, where the first organic compound contains a triphenylboron heterocycle as recited in the present claims.


    PNG
    media_image3.png
    236
    261
    media_image3.png
    Greyscale
,
corresponding to the formula recited in the present claims, where Z1 is “none”, and Z2 and Z3 are –O-. The group:

    PNG
    media_image4.png
    90
    284
    media_image4.png
    Greyscale
,
corresponds to the substituted Ar1-L-, where Ar1 is a C6 aromatic group and L is an aromatic group having 24 ring atoms. Alternatively, in the above group:

    PNG
    media_image5.png
    90
    284
    media_image5.png
    Greyscale
,
where L1 can be considered to be a C6 aromatic group and Ar1 is a C24 aromatic group.
The reference discloses that the compound has excellent solubility in a solvent, and has high triplet energy despite of a low molecular weight material ([0016]).  Furthermore, by combining the compound is a host in combination with a phosphorescent material a light emitting layer-
Given that both Fukuzaki and Hatakeyama et al are drawn to compositions for light emitting layers in organic light emitting devices, and, given that Fukuzaki does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the boron compound as taught by Hatakeyama et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the light emitting layer compound disclosed by Fukuzaki with a reasonable expectation of success.
	The combined disclosures of Fukuzaki and Hatakeyama et al do not disclose that the first and second compounds form an exciplex. However, the combined disclosures of Fukuzaki and Hatakeyama teach compounds (1-22) and (4-101), respectively, disclosed in the instant Specification as forming an exciplex. Therefore, it is reasonable that one of ordinary skill in the art would expect that the combination of compounds would necessarily form an exciplex as recited in the present claims.
Furthermore, the combined disclosures of Fukuzaki and Hatakeyama et al do not disclose that the organic mixture satisfies min(LUMOH1-HOMOH2, LUMOH2-HOMOH1)≤min(ET(H1), ET(H2))+0.1eV. However, the combination of teachings from Fukuzaki and Hatakeyama et al have rendered obvious the instantly compounds, i.e. the combined disclosures of Fukuzaki and Hatakeyama teach compounds (1-22) and (4-101), respectively, disclosed in the instant Specification. Therefore, it is reasonable that one of ordinary skill in the art would expect that the H1-HOMOH2, LUMOH2-HOMOH1)≤min(ET(H1), ET(H2))+0.1eV as recited in the present claims. 

Regarding claim 3, the combined disclosures of Fukuzaki and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above, Hatakeyama et al discloses that Ar1 is phenyl, i.e. 

    PNG
    media_image6.png
    90
    76
    media_image6.png
    Greyscale
,
where A1-A6 are CR3, where R3 is H.

Regarding claim 4, the combined disclosures of Fukuzaki and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above, Hatakeyama et al discloses that Ar1 is phenyl, i.e. 

    PNG
    media_image7.png
    66
    54
    media_image7.png
    Greyscale
.

Regarding claim 5, the combined disclosures of Fukuzaki and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above, Hatakeyama et al discloses that Ar1 is phenyl, i.e. 

    PNG
    media_image7.png
    66
    54
    media_image7.png
    Greyscale
.



    PNG
    media_image8.png
    160
    415
    media_image8.png
    Greyscale
.
This compound does not correspond to the recited compound:

    PNG
    media_image9.png
    201
    322
    media_image9.png
    Greyscale
.
However, the compound disclosed by the reference and that claimed are isomers - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious 

Regarding claim 7, the combined disclosures of Fukuzaki and Hatakeyama et al teach all the claim limitations as set forth above. Additionally, Hatakeyama et al discloses the group FG-1 as ([0108] – (FG-1)):

    PNG
    media_image10.png
    190
    307
    media_image10.png
    Greyscale
,
where p is an integer [1-5], m is an integer [0-4], n is an integer [0-5], and R is fluorine ([0110] and [0112]-[0114]). Thus, the reference discloses Ar1 is a C6 aromatic ring substituted with F, i.e. an electron-accepting group.

Regarding claim 8, the combined disclosures of Fukuzaki and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above, Hatakeyama et al discloses that the electron-accepting group is F.

Regarding claim 10, the combined disclosures of Fukuzaki and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above Fukuzaki discloses a compound where Ar2, Ar3, and Ar4 are:

    PNG
    media_image7.png
    66
    54
    media_image7.png
    Greyscale
.

Regarding claim 11, the combined disclosures of Fukuzaki and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above Fukuzaki discloses a compound where L1 is:

    PNG
    media_image7.png
    66
    54
    media_image7.png
    Greyscale
.
Regarding claim 12, the combined disclosures of Fukuzaki and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above Fukuzaki discloses the compound:

    PNG
    media_image11.png
    312
    654
    media_image11.png
    Greyscale
.

Regarding claim 13, the combined disclosures of Fukuzaki and Hatakeyama et al teach all the claim limitations as set forth above. Fukuzaki and Hatakeyama et al are silent with respect to at least one of the disclosed compounds satisfying (HOMO-HOMO-1))>0.2 eV.  However, the combination of teachings from Fukuzaki and Hatakeyama et al have rendered obvious the instantly claimed compounds, i.e. as discussed above the combined disclosures of Fukuzaki and Hatakeyama teach compounds (1-22) and (4-101), respectively disclosed in the instant 

Regarding claim 14, the combined disclosures of Fukuzaki and Hatakeyama et al teach all the claim limitations as set forth above. Fukuzaki and Hatakeyama et al are silent with respect the difference between the sublimation temperature of the first organic compound and that of the second organic compound does not exceed 30 K. However, the combination of teachings from Fukuzaki and Hatakeyama et al have rendered obvious the instantly claimed compounds, i.e. as discussed above the combined disclosures of Fukuzaki and Hatakeyama teach compounds (1-22) and (4-101), respectively disclosed in the instant Specification. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Regarding claim 15, the combined disclosures of Fukuzaki and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above, Fukuzaki discloses that the composition comprises a light emitting compound.

Regarding claim 16, the combined disclosures of Fukuzaki and Hatakeyama et al teach all the claim limitations as set forth above. Additionally, Fukuzaki discloses that the light emitting layer is formed by wet film forming methods such as printing and spin-coating ([0655]-[0656]). Accordingly, it is clear that the reference discloses a formulation comprising the compounds and an organic solvent as recited in the present claims.



Regarding claim 18, the combined disclosures of Fukuzaki and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above, Fukuzaki discloses a light emitting device, i.e. an organic light emitting diode.

Regarding claim 19, the combined disclosures of Fukuzaki and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above, Fukuzaki discloses a light emitting device, i.e. an organic light emitting diode comprising a light emitting layer, i.e. a functional layer.

Regarding claim 21, the combined disclosures of Fukuzaki and Hatakeyama et al teach all the claim limitations as set forth above. As discussed above Fukuzaki discloses a compound given by recited formula:

    PNG
    media_image12.png
    239
    319
    media_image12.png
    Greyscale
.


Response to Arguments
Applicant's arguments filed 12/9/2021 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the claim objections and the 35 U.S.C. 112 (a) and (b) rejections as set forth in the previous Office Action are hereby withdrawn.

Applicants argue that the claimed feature that the first and second compound form an exciplex is not an inherent feature because it is not true that the combination of the first and second compound would necessarily form an exciplex.  However, the Office realizes that all of the claimed effects or physical properties are not positively stated by the combined teachings of the combined disclosures of Fukuzaki and Hatakeyama et al. It is noted that the references teach a combination of the claimed first and second compounds encompassed by the present claims. Specifically, the combination of references discloses the compound recited in claim 12, i.e. 

    PNG
    media_image11.png
    312
    654
    media_image11.png
    Greyscale

as well the following compound recited in claim 21:

    PNG
    media_image12.png
    239
    319
    media_image12.png
    Greyscale

 Furthermore, according to the original specification, it is the instant mixture and exciplex is obtained by an aromatic compound containing a triphenylboron heterocycle and the second compound is a compound containing an aromatic fused heterocycle (Page 2 Lines 16-19). Therefore, the claimed effects and physical properties of a mixture comprising the above compounds would be inherently capable be achieved by the composition (See MPEP § 2112.01). If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Applicants argue that the teaching of compounds (1-22) and (4-101) is not equal to the two (2) compounds forming an exciplex.  However, it should be noted that both compound (1-22) and (4-101) are disclosed in the instant Specification. Specifically, Page 20 Lines 12-13 of the instant Specification discloses that the first organic compound given by general Formula (1) encompasses the explicitly disclosed compound (1-1). Furthermore, Page 39 of the instant Specification discloses that the compound (4-101) is the second organic compound satisfying general formula (4). As the above compounds are explicitly disclosed by the instant Specification a fair reading of instant Specification by one of ordinary skill in the art would  expect the 

Applicants argue that the instant Specification does not state that compounds (1-22) and (4-10) would form an exciplex and there is no example in the Specification combining compounds (1-22) and (4-101) to form the claimed organic mixture.  However, while the instant Specification does not explicitly disclose compounds (1-22) and (4-10) forming an exciplex, as discussed above, both compounds (1-22) and (4-101) are disclosed in the instant Specification. Specifically, Page 20 Lines 12-13 of the instant Specification discloses that the first organic compound given by general Formula (1) encompasses the explicitly disclosed compound (1-1). Furthermore, Page 39 of the instant Specification discloses that the compound (4-101) is the second organic compound satisfying general formula (4). As the above compounds are explicitly disclosed by the instant Specification a fair reading of instant Specification by one of ordinary skill in the art would  expect the physical property of an exciplex to naturally arise for a mixture containing the explicitly disclosed compound given by general formulas 1 and 4. As discussed above, if it is the Applicants’ position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Applicants are that the Specification does not teach that the combination of the compounds would necessarily form an exciplex.  However, as discussed above the instant Specification disclosed compounds (1-1) and (4-10) as being encompassed by general formulas (1) and (2) and one of ordinary skill in the art would ne of ordinary skill in the art would  expect the physical property of an exciplex to naturally arise for a mixture containing the explicitly disclosed compound given by general formulas 1 and 4. To that end it is noted that if the combination of compounds does not result in the formation of an exciplex, then this raises issues of enablement given that it is unclear which two (2) compounds are required such that an exciplex is formed. 

Applicants argue that the first and second compounds form an exciplex is required in the claims to further selectively combine the first and second compounds in a way to achieve the desired technical effect. However, it is noted that he instant Specification disclosed compounds (1-1) and (4-10) as being encompassed by general formulas (1) and (2) and one of ordinary skill in the art would expect the physical property of an exciplex to naturally arise form a mixture containing the explicitly disclosed compound given by general formulas 1 and 4. That is, the Specification does not disclose any other compounds, processes, or other elements that are required to obtain an exciplex. To that end it is noted that the mixture obtained from the combined disclosures of Fukuzaki and Hatakeyama et al is identical in composition to the mixture claimed in the instant application.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has 

Applicants argue that the determination of whether compounds (1-22) and (4-10) would form an exciplex should be made based on the prior art only rather than based on the disclosures of the instant Specification and the references do not provide any direction that compounds (1-22) and (4-101) can from an exciplex or what type of compounds could be combined to form an exciplex. However, as discussed above, the mixture obtained from the combined disclosures of Fukuzaki and Hatakeyama et al is identical in composition to the mixture claimed in the instant application.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). It is noted that if the combination of compounds does not result in the formation of an exciplex, then this raises issues of enablement given that it is unclear which two (2) compounds are required such that an exciplex is formed.  Furthermore, it should be noted that, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicants argue that even if Fukuzaki and Hatakeyama et al were to be combined, based on Fukuzaki and Hatakeyama’s teachings one of ordinary skill in the art would have no motivation to incorporate this feature into the combined compositions of Fukuzaki and Hatakeyama et al to arrive at the organic mixture recited in amended claim 1. However, it is noted that the issue at hand is not motivation to incorporate an exciplex into the combined compositions of Fukuzaki and Hatakeyama et al. Rather, the issue as hand is that an exciplex naturally arises from a mixture obtained from the combined disclosures of Fukuzaki and Hatakeyama et al. In the instant case, it is the Examiner’s position given that Fukuzaki and Hatakeyama et al disclose compounds encompassed by the present claims and compounds explicitly disclosed by the instant Specification, one of ordinary skill in the art would  expect the physical property of an exciplex to naturally arise for a mixture containing the explicitly disclosed compound given by general formulas 1 and 4. As discussed above, if it is the Applicants’ position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Applicants argue that the claimed energy relationship formula is not an inherent feature because it is not true that the combination of the first and second compounds would necessarily meet the claimed energy level relationship. However, it is significant to note that Fukuzaki and Hatakeyama et al disclose compounds encompassed by the compound formulas recited in the present claims, and therefore one of ordinary skill in the art would except the specific 

Applicants argue that teaching of compounds (1-22) and (4-101) is not equal to teaching the claimed energy level relationship.  However, firstly it is noted that Fukuzaki and Hatakeyama et al disclose compounds encompassed by compound formulas recited in the present claims and therefore one of ordinary skill in the art would except the specific compounds taught by Fukuzaki and Hatakeyama et al, which are encompassed by the present claims, to meet the energy relationship. Secondly, it is noted that fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicants argue that the instant Specification does not state that compounds (1-22) and (4-10) would satisfy the claimed energy level relationship formula and there is no example in the Specification combining compounds (1-22) and (4-101) to form the claimed organic mixture. However, as discussed above, Fukuzaki and Hatakeyama et al disclose compounds encompassed by compound formulas recited in the present claims and therefore one of ordinary skill in the art would except the specific compound taught by Fukuzaki and Hatakeyama et al, which are encompassed by the present claims to meet the energy relationship. Secondly, it is noted that fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicants argue that not any combination of the first and second compounds as recited would satisfy the claimed energy level relationship formula. However, Fukuzaki and Hatakeyama et al disclose compounds encompassed by compound formulas recited in the present claims and therefore one of ordinary skill in the art would except the specific compounds taught by Fukuzaki and Hatakeyama et al, which are encompassed by the present claims to meet the energy relationship.

Applicants further point to the computed energy levels of compounds (1-1-1), PIC-TRZ, and 4CzIPN of Hatakeyama and argue that the reference never discloses or suggest an organic mixture that would satisfy the recited energy relationship. However, firstly it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding Hatakeyama not meeting the recited energy relationship must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Secondly, it is noted that compounds (1-1-1), PIC-TRZ and 4CzIPN of Hatakeyama were not cited in the previous Office Action. Rather, as set forth in the previous Office Action and maintained in the rejections above, the instant claims were rejected as being obvious over Fukuzaki and Hatakeyama et al and accordingly, Applicants’ have not demonstrated that the compounds explicitly disclosed by Fukuzaki and Hatakeyama et al, corresponding to compounds (1-1) and (4-101) would not meet the recited energy relationship.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767